DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that the laser beam is “to dazzle or jam an object of threat.” This language is vague; it’s not clear how it further limits the laser beam. The claimed subject matter is the laser beam source, but the noted limitation depends on characteristics of the “object of threat,” which is not further defined in the claim. Rather than further characterizing or quantifying the laser beam, the noted limitation is trying to limit the laser beam by reciting a desired result, dependent on an external apparatus that is not part of the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Freebersyser et al. (“Freebersyser”) (US Patent No. 9964633) in view of Pepper et al. (“Pepper”) (US Patent Application Publication No. 2002/0153497).
Regarding claim 1, Freebersyser discloses an optronic system for a countermeasure unit to optically communicate with another communication terminal (fig. 1 and col. 4 lines 16-29), the countermeasure unit comprises a laser beam source and a directing device for a laser beam of the laser beam source and is configured to dazzle or to jam an object of threat (fig. 2 element 212 and col. 4 lines 52-61 and col. 6 lines 23-46), the optronic system comprising: a detector configured to detect an incoming communication in an incoming signal (fig. 2 element 216 and col. 4 line 62 to col. 5 line 6 and col. 6 lines 23-29 and col. 8 lines 20-28); a modulation unit configured to demodulate the incoming signal or cause a modulation of an outgoing laser beam (col. 8 lines 20-29, where interpreting the data reads on an inherent demodulator after the sensor and transmitting data, e.g. the acknowledgment message, reads on an inherent modulator prior to the emitter); and a control unit configured, in response to the detected incoming communication, to control the modulation unit to demodulate the incoming signal or to modulate the outgoing laser beam to enable an optical communication via the laser beam source of the countermeasure unit (fig. 2 element 220 and col. 6 line 47 to col. 7 line 11 and claims 1-7).
Freebersyser discloses the system according to claim 1, but does not disclose the detector includes a retroreflection detector, the retroreflection detector being configured to one or more of the following: to detect signals reflected by the other communication terminal due retroreflections, to initiate the optical communication based on detected retroreflections, to keep alive a laser communication path. Pepper discloses an IRCM including detecting a reflected wavefront for use in identifying and tracking a missile, while also jamming the missile’s navigation system, including transmitting a modulated beacon laser beam to cause an identifiable reflection off the missile (fig. 2 and paragraphs 0021-0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passive infrared signature identification, followed by jamming, in Freebersyser, keeping the infrared signature identification function, but adding the simultaneous reflection identifying/tracking and jamming techniques of Pepper, to provide the benefit of jamming while actively identifying, instead of waiting to jam until after identification, and to add the reflection-based detection option, in case the passively detected infrared signature is obscured due to e.g., missile orientation or environmental conditions.
Regarding claim 2, the combination of Freebersyser and Pepper discloses the system according to claim 1, wherein the countermeasure unit further comprises a tracking camera configured to capture images from a scene with the other communication terminal (Freebersyser: col. 5 lines 23-38, where the lens plus multi-pixel detector reads on camera), the control unit being further configured to control the tracking camera to direct the laser beam during the optical communication by stabilizing the laser beam directed to the other communication terminal (Freebersyser: col. 7 lines 39-47, using the wide view sensor to recognize the other communication unit and pointing the narrow view laser to communicate with the other communication unit).
Regarding claim 3, the combination of Freebersyser and Pepper discloses the system according to claim 1, wherein the directing device of the countermeasure unit is configured to track the object of threat, the control unit being further configured to control the directing device to adjust a direction of the outgoing laser beam onto a moving other communication terminal (Freebersyser: col. 4 lines 41-61).
Regarding claim 4, the combination of Freebersyser and Pepper discloses the system according to claim 1, wherein the countermeasure unit or the detector is configured to detect a threat from the object, the control unit being further configured to interrupt the optical communication upon a detection of the treat and to trigger countermeasures for dazzling or jamming the object of threat (Freebersyser: col. 4 lines 1-4).
Regarding claim 9, the combination of Freebersyser and Pepper discloses a countermeasure system for jamming or dazzling a target acquisition, the countermeasure system comprising: a laser beam source configured to generate a laser beam, and a directing device for directing the laser beam on a target to be dazzled or jammed (Freebersyser: fig. 2 element 212 and col. 4 lines 52-61 and col. 6 lines 23-46) or on another communication terminal of a laser communication (Freebersyser: fig. 1 and col. 4 lines 16-29); and an optronic system according to claim 1 (see citations for claim 1 above).
Regarding claim 10, the combination of Freebersyser and Pepper discloses the countermeasure system according to claim 9, but does not expressly quantify the laser beam source as configured to generate the laser beam for the optical communication with a wavelength such as one of the following frequency bands: short wave infrared, SWIR, comprising wavelengths between 1.4 to 2.0 micrometers, extended short wave infrared, eSWIR, comprising wavelengths between 2.0 to 2.5 micrometers, mid infrared, MIR, comprising wavelengths between 3.0 to 5.0 micrometers. However, Freebersyser discloses that the laser beam is infrared (col. 3 line 51 to col. 4 line 15). The natural infrared range of the electromagnetic spectrum is ~0.7 to 1000 µm. Thus, each of the claimed options lies inside the range of the electromagnetic spectrum used by Freebersyser. Where claimed ranges overlaps or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP § 2144.05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the one of the claimed wavelength ranges because they each lie inside the encompassing definition of infrared light, which is the type of laser light disclosed by Freebersyser.
Regarding claim 12, the combination of Freebersyser and Pepper discloses a vehicle (Freebersyser: fig. 1 each of elements 102 and 112) with the countermeasure system according to claim 9 (see citations for claim 9 above).
Regarding claim 13, Freebersyser discloses a method for controlling a countermeasure unit to optically communicate with another communication terminal (fig. 1 and col. 4 lines 16-34), the countermeasure unit comprising a laser beam source and a directing device for a laser beam of the laser beam source (fig. 2 element 212 and col. 4 lines 52-61 and col. 6 lines 23-46), the method comprising: detecting an incoming communication in an incoming signal (fig. 2 element 216 and col. 4 line 62 to col. 5 line 6 and col. 6 lines 23-29 and col. 8 lines 20-28); and demodulating the incoming signal or causing a modulation of an outgoing laser beam to enable the optical communication via the laser beam source of the countermeasure unit (col. 8 lines 20-34, where interpreting the data reads on an inherent demodulator after the sensor and transmitting data, e.g. the acknowledgment message, reads on an inherent modulator prior to the emitter).
Freebersyser discloses the method according to claim 13, but does not disclose the detecting includes one or more of the following: detecting signals reflected by the other communication terminal due retroreflections, initiating the optical communication based on detected retroreflections, keeping alive a laser communication path. Pepper discloses an IRCM including detecting a reflected wavefront for use in identifying and tracking a missile, while also jamming the missile’s navigation system, including transmitting a modulated beacon laser beam to cause an identifiable reflection off the missile (fig. 2 and paragraphs 0021-0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passive infrared signature identification, followed by jamming, in Freebersyser, keeping the infrared signature identification function, but adding the simultaneous reflection identifying/tracking and jamming techniques of Pepper, to provide the benefit of jamming while actively identifying, instead of waiting to jam until after identification, and to add the reflection-based detection option, in case the passively detected infrared signature is obscured due to e.g., missile orientation or environmental conditions.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Freebersyser (US Patent No. 9964633) in view of Pepper (US Patent Application Publication No. 2002/0153497), as applied to claim 1 above, and further in view of DeVaul et al. (“DeVaul”) (US Patent Application Publication No. 2013/0177322).
Regarding claim 6, the combination of Freebersyser and Pepper discloses the system according to claim 1, but and discloses that the detector includes a laser communication detector (Freebersyser: fig. 2 element 216 and col. 4 line 62 to col. 5 line 6 and col. 6 lines 23-29 and col. 8 lines 20-28) and is configured to detect a modulated incoming communication beam (Freebersyser: col. 8 lines 20-34, where interpreting the data reads on an inherent demodulator after the sensor and transmitting data, e.g. the acknowledgment message, reads on an inherent modulator prior to the emitter), but does not disclose that the laser communication detector includes a local oscillator for coherent detection. DeVaul discloses optical free space communication between aerials, including gimbal operation for pointing, and multiple modulation formats including phase modulation and LO based heterodyne detection (figs. 1 and 5 and paragraphs 0102, 0111 and 0113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple modulation formats including phase modulation and LO based heterodyne detection for the communication mode of Freebersyser, since phase modulation plus heterodyne detection can have better noise/distortion tolerance than modulation formats such as amplitude/intensity modulation.
Regarding claim 7, the combination of Freebersyser and Pepper discloses the system according to claim 1, but does not disclose that the modulation unit is configured to modulate the outgoing laser beam during optical communications using different modulation formats when compared to using the laser beam during countermeasures, the different modulation formats include coherent or non-coherent modulations. DeVaul discloses optical free space communication between aerials, including gimbal operation for pointing, and multiple modulation formats including non-coherent intensity modulation and coherent phase modulation with LO based heterodyne detection (figs. 1 and 5 and paragraphs 0102, 0111 and 0113). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple modulation formats including phase modulation and LO based heterodyne detection for the communication mode of Freebersyser, and not for the countermeasure beam, since phase modulation plus heterodyne detection can have better noise/distortion tolerance than modulation formats such as amplitude/intensity modulation, and since the countermeasure beam only needs to disrupt the missile sensor, not communicate a noise-tolerant message.
Regarding claim 8, the combination of Freebersyser, Pepper and DeVaul discloses the system according to claim 7, wherein the modulation unit is configured to use a phase modulation format during optical communications (DeVaul: paragraph 0102 as applicable for the combination).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Freebersyser (US Patent No. 9964633) in view of Pepper (US Patent Application Publication No. 2002/0153497), as applied to claim 1 above, and further in view of Fetterly (US Patent Application Publication No. 2007/0075182).
Regarding claim 11, the combination of Freebersyser and Pepper discloses the countermeasure system according to claim 9, and includes a modulation unit for the communication (Freebersyser: col. 8 lines 20-29, where interpreting the data reads on an inherent demodulator after the sensor and transmitting data, e.g. the acknowledgment message, reads on an inherent modulator prior to the emitter), but does not disclose a countermeasure modulation unit configured to cause a modulation of an outgoing laser beam to dazzle or to jam the object of threat as a countermeasure. Fetterly discloses modulating a countermeasure laser beam (paragraphs 0005 and 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modulate the countermeasure mode laser beam of Freebersyser, to jam in the way of providing an intentionally false target with a miss distance, as suggested by Fetterly.
Regarding claim 14, the combination of Freebersyser and Pepper discloses the method according to claim 13, further comprising: switching between a laser communication mode and a countermeasure mode (Freebersyser: col. 3 line 51 to col. 4 line 4), wherein in the laser communication mode the laser beam source is caused to modulate the outgoing laser beam to transmit information (Freebersyser: col. 8 lines 20-29, where interpreting the data reads on an inherent demodulator after the sensor and transmitting data, e.g. the acknowledgment message, reads on an inherent modulator prior to the emitter), but does not disclose that in the countermeasure mode the laser beam source is caused to modulate the outgoing laser beam to dazzle or to jam an object of treat. Fetterly discloses modulating a countermeasure laser beam (paragraphs 0005 and 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modulate the countermeasure mode laser beam of Freebersyser, to jam in the way of providing an intentionally false target with a miss distance, as suggested by Fetterly.

Response to Arguments
Applicant's arguments filed 2 September 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 14 under 112(b), Applicant argues that the claim is directed to a method, not a laser beam generating system. This argument is not persuasive. The language at issue is part of a laser beam source limitation, and the language at issue depends on characteristics of the “object of threat,” which is not further defined in the claim. Rather than further characterizing or quantifying the laser beam, the noted limitation is trying to limit the laser beam by reciting a desired result, dependent on an external apparatus that is not part of the claimed subject matter. 
Regarding the claim 5 limitations, now in claims 1 and 13, Applicant argues that Pepper does not teach retroreflection, arguing that in Pepper the directions of the pilot signal from the beacon laser and the reflected signal are different, that the corresponding transmitter is “off-axis” and that it and the receiver at not “at the same place.” This argument ignores the fact that Pepper also discloses the beacon laser as “on-axis”, and that the beacon laser and the receiver are co-located, i.e., the reflection returns to the tracking/jamming system that sent it. Applicant also says Pepper “has no receiver or detector”, apparently overlooking fig. 2 element 34 which is detecting the reflection. Applicant argues that the reflections in Pepper have to be detected by transmitter 12, i.e. by the beacon laser itself, thus arguing that the transmitter and receiver have to be the same physical element, which is neither claimed nor disclosed. Further, Freebersyser is already using the same sight line for jamming and receiving. The obviousness rationale is based on modifying Freebersyser to use identification/tracking and jamming at the same time, in view of Pepper, not to incorporate the physical structure of Pepper into Freebersyser.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636